Case 7:21-mj-01772 Document 1 Filed on 08/16/21 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

United States of America )
Vv. )
-2\-\tA7T" M
SHORT, Jamie Louella )  CaseNo. M~ 2\- \¥t
YOB: 1983, United States Citizen
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 5, 2021 in the county of Hidaigo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 31 U.S.C. Section 5332 Bulk Cash Smuggling into or out of the United States

United States District Court
Southern District of Tex
. FILED oxas

  

This criminal complaint is based on these facts:

AUG 16 2021

See Attachment A. ee
__ Nathan Ochsner, Clerk

a Continued on the attached sheet.

/s/ Raul Campos
Complainant's signature

 

Approved for filing by AUSA Amy L. Greenbaum
Raul Campos, DEA Task Force Officer

 

Printed name and title

Submitted by reliable electronic means, sworn to and attested
telephonically per Fed. R. Cr. P. 4.1, and probable cause found
on:

Date: 08/16/2021 © : OER by

  

 

   
 

Judge's signature

Juan F. Alanis, U.S. Magistrate Judge

Printed name and title

City and state: McAllen, Texas
Case 7:21-mj-01772 Document 1 Filed on 08/16/21 in TXSD Page 2 of 2

Attachment A

On August 5, 2021, DEA McAllen District Office agents and TFOs established surveillance at a
suspected stash house in Mission, Texas. In the morning hours, agents and TFOs observed a Dodge
Durango leave the suspected stash house and travel to Hidalgo, Texas. Agents and TFOs observed Jamie
SHORT park the Dodge Durango and walk towards the Hidalgo Port of Entry towards Mexico. United
States Customs and Border Protection (CBP) agents approached SHORT and asked if she had excess of
$10,000 to declare. SHORT advised CBP agents that she had $5,000 on her. CBP agents walked SHORT

inside and later discovered a total of $20,220 concealed in her purse and on her body. .

Agents and TFOs read SHORT her Miranda Rights, to which she agreed to speak to investigators
without her attorney present. SHORT advised that she was going to meet with someone in Reynosa, Mexico
and give them a portion of the money. Agents and TFOs later obtained consent to her residence and seized

additional United States Currency.
